QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.37

Confidential Treatment has been requested for portions of this exhibit. The Copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as *****. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission


MANUFACTURING AND LICENSE AGREEMENT

    This MANUFACTURING AND LICENSE AGREEMENT (this "Agreement") is made and
entered into as of this 10th day of March, 2000 (the "Effective Date"), by and
between OSTEX INTERNATIONAL, INC., a Washington corporation having its principal
place of business at 2203 Airport Way South, Suite 400, Seattle, Washington
98134 ("Ostex"), and METRIKA, INC., a California corporation having its
principal place of business at 510 Oakmead Parkway, Sunnyvale, California 94086
("Metrika").


RECITALS

    A.  Ostex and Metrika have entered into that certain Development and
Distribution Agreement dated June 8, 1998, as amended by Amendment No. 1 dated
September 27, 1999 (as so amended the "Development and Distribution Agreement"),
pursuant to which Metrika agreed to develop, manufacture and sell to Ostex the
NTx/DRx Device (as defined below).

    B.  Ostex and Metrika wish to transfer, subject to the terms of this
Agreement, to Ostex responsibility for the manufacturing of the NTx/DRx Device,
and Metrika is willing to license certain additional proprietary rights to
Ostex.

    C.  Ostex and Metrika wish to set forth in this Agreement their respective
understandings with respect to the transfer of such manufacturing function, the
subsequent marketing and sale of the NTx/DRx Device, and the licensing of
certain additional proprietary rights from Metrika to Ostex.


AGREEMENT

    In consideration of the mutual covenants and agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties agree as follows:


ARTICLE I—DEFINITIONS

    Capitalized terms used in this Agreement not separately defined herein shall
have the meanings assigned to those terms in Exhibit A, and such meaning shall
be applied equally to both the singularly and plural forms of the terms defined
and to the feminine, masculine, or neuter, as the case may be, unless the
context otherwise requires.


ARTICLE II—PHASE I

2.1  Manufacturing by Metrika

2.1.1  Manufacturing

    Subject to the terms and conditions of this Agreement, Metrika shall
manufacture and sell exclusively to Ostex, and Ostex shall purchase from
Metrika, during the Phase I of this Agreement, such quantities of the NTx/DRx
Device as Ostex may, from time to time, order from Metrika. Metrika shall
manufacture the NTx/DRx Device at its manufacturing facility located at 510
Oakmead Parkway, Sunnyvale, California (the "Manufacturing Facility"), shall use
exclusively its full-time employees to manufacture the NTx/DRx Device (except
temporary employees hired, on occasion, by Metrika to assemble the NTx/ DRx
Device who will

1

--------------------------------------------------------------------------------

work under the direct supervision of full-time properly qualified Metrika
employees), and shall be responsible for purchasing and procuring all parts
necessary to manufacture the NTx/DRx Device.

2.1.2  Product Specifications; Quality Control Procedures

    Metrika shall manufacture and produce all quantities of the NTx/DRx Device
delivered under this Agreement in accordance with the Specifications set forth
in Exhibit B. Metrika, in manufacturing the NTx/DRx Device, shall adhere to and
comply with QSR.

2.1.3  Final Release Specifications and Testing Criteria

    Before releasing for shipment the NTx/DRx Device to Ostex or customers
designated by Ostex, Metrika shall ensure that the products to be released are
in compliance with the final release specifications and testing criteria set
forth in Exhibit C.

2.1.4  Product Warranty; Quality Control

    Metrika warrants to Ostex that all NTx/DRx Devices manufactured by Metrika
for Ostex hereunder shall (i) comply with the Specifications when used in
accordance with applicable Metrika instructions, as may be modified by mutual
agreement of the parties, (ii) be free from defects in material and workmanship,
and (iii) comply with all applicable laws, rules and regulations related to the
manufacture and distribution of such product (to the extent applicable to a
manufacturer). Without limiting the generality of the foregoing, Metrika
warrants that all NTx/DRx Devices manufactured and supplied for the United
States market under this Agreement shall be manufactured, tested, documented,
packaged, and transported in compliance with QSR and that all NTx/DRx Devices
manufactured and supplied under this Agreement, regardless of intended market,
shall be manufactured, tested, documented, packaged and transported in
compliance with appropriate quality assurance requirements agreed to by the
parties. Ostex or its designee shall have the right to audit and inspect Metrika
facilities, books, and records, during normal business hours and upon reasonable
notice to Metrika, but only to the extent reasonably necessary to confirm such
compliance, and only in good faith. Metrika further represents that it is
working toward compliance with the quality standards established by ISO 9001 and
warrants that it will comply with such standards when legally required to do so.
In the event that Ostex demonstrates that any NTx/DRx Device supplied pursuant
to this Agreement fails to meet these specifications and warranties during the
Shelf-Life of such NTx/DRx Device, Metrika shall, as Ostex's sole remedy for
such failure, immediately replace said product (demonstrated by Ostex as
non-conforming, in accordance with reasonable procedures), with product which
conforms to the above specifications and warranties. These warranties shall not
apply to any item that is subjected to abuse, stress, or misuse, or used in any
manner inconsistent with applicable Metrika instructions.

2.2  Product Supply

    Subject to the terms and conditions of this Agreement, during Phase I
Metrika shall supply, and Ostex shall purchase from Metrika, all of Ostex's
requirements for the NTx/DRx Device.

2.2.1  Basic Requirements

    Metrika shall provide Ostex with ***** of the NTx/DRx Device, in quantities
to be specified by Ostex and agreeable to Metrika, per each calendar month
during Phase I.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2

--------------------------------------------------------------------------------

2.2.2  Forecast of Demand

    Prior to the execution of this Agreement, Ostex has delivered to Metrika a
Rolling Forecast, by months, of the quantities of the NTx/DRx Device for which
Ostex expects to submit purchase orders during the subsequent 12 months (the
"Rolling Forecast"). Ostex shall, no later than 15 days prior to the beginning
of each calendar month, commencing in April 2000, submit an updated Rolling
Forecast covering the remaining term of Phase I. Ostex shall be obligated to
submit purchase orders for the NTx/DRx Device in accordance with the quantities
corresponding to the first three (3) months of each Rolling Forecast. The
quantities forecasted for the remaining period of each Rolling Forecast shall be
used by Metrika for planning purposes and shall not be binding on Ostex.

2.2.3  Order and Acceptance

    All orders for the NTx/DRx Device shall be by means of signed written
purchase orders by Ostex to Metrika, sent to Metrika at Metrika's address for
notice hereunder specifying the required quantity and delivery address, and
requesting a delivery date not less than thirty (30) days after Metrika's
receipt of such purchase order. Orders may initially be placed by telephone or
telecopy; provided, however, that a signed confirming purchase order is received
in writing (which may include telecopy transmission) by Metrika. Notwithstanding
anything herein to the contrary, no order shall be binding upon Metrika until
accepted by Metrika in writing. Each party may cancel or reschedule purchase
orders only with prior written approval of the other party. In the event of any
conflict between this Agreement and the terms of any purchase order, this
Agreement shall control.

2.2.4  Delivery

    The NTx/DRx Device shall be delivered on the date specified in the purchase
orders hereunder. Metrika agrees to deliver the NTx/DRx Device no later than one
(1) month after its date of manufacture. All the NTx/DRx Devices delivered
pursuant to the terms of this Agreement shall be delivered pre-labeled and
packaged in a product box with a dropper and package insert. Metrika shall
provide the NTx/DRx Device, foil pouched and labeled as specified by Ostex, and
one dropper sealed in each pouch. Ostex shall provide the printed text and
artwork for the product box, package insert and all other labels ("Packaging
Materials") for Metrika's use in packaging the NTx/DRx Device as described
hereunder. Metrika shall suitably pack the NTx/DRx Device for shipment by
surface or air, at Ostex's discretion, in Metrika's standard shipping cartons.
Metrika shall ship the NTx/DRx Device to Ostex or to such other party as Ostex
may designate, using the carrier specified in the purchase order; provided,
however, that if Ostex does not provide instructions with respect to the carrier
to be used, Metrika shall select the carrier. The NTx/DRx Device shall be
shipped F.O.B. Metrika's manufacturing facility in Sunnyvale, California. Ostex
shall pay all freight and insurance. Title and risk of loss passes to Ostex when
the product leaves Metrika's manufacturing facility. Ostex shall be solely
responsible for the payment of all freight and insurance and other costs,
expenses, fees, duties, imports and charges of whatever kind in nature arising
from the shipment, delivery or importation of the NTx/DRx Device in the
Territory. Ostex shall solely be responsible for taking all actions necessary to
obtain clearance to import the NTx/DRx Device into and throughout the Territory
and Ostex warrants that it will comply in all respects with any applicable
export restrictions for the NTx/DRx Device. The parties will work together in
the event of supply problems to ensure customers do not switch to alternative
products.

3

--------------------------------------------------------------------------------

2.3  Product Pricing

2.3.1  Pricing Formula

    For all quantities of the NTx/DRx Device received and accepted by Ostex
during each calendar quarter of Phase I, Ostex shall pay to Metrika an amount
equal to the NTx/DRx COGS (i) plus ***** of the Net Profits, as defined in
Exhibit A, or (ii) minus ***** of the Net Losses, as defined in Exhibit A, as
the case may be. On a monthly basis, commencing in May 2000, Metrika shall, no
later than the 15th day of each month, estimate the NTx/DRx COGS in the prior
calendar month, and Ostex shall, no later than the 20th day of each month,
estimate the Net Profits (Losses), as described in Section 2.3.2, of the NTx/
DRx Device in the prior calendar month. On or prior to the last day of such
calendar month, Ostex shall pay to Metrika the estimated NTx/DRx COGS (i) plus
***** of the estimated Net Profits or (ii) minus ***** of the estimated Net
Losses, as the case may be, which payment will be accompanied by a statement
showing the computation of the estimate. Ostex may, however, credit against such
monthly payments amounts advanced to Metrika under Section 2.3.3.

    On a quarterly basis, Metrika agrees to provide to Ostex, no later than
fifteen (15) days following the end of the calendar quarter, a statement
reconciling the actual NTx/DRx COGS for such calendar quarter against the
estimates of NTx/DRx COGS used to make the monthly payments to Metrika. Upon
receipt of the NTx/DRx COGS reconciliation, Ostex shall compute the Net Profits
(Losses) realized upon Sales of the NTx/DRx Device for the prior calendar
quarter, and shall no later than twenty (20) days following the end of the
calendar quarter submit to Metrika a statement reconciling the actual Net
Profits (Losses) for such calendar quarter against the estimates of Net Profits
(Losses) used to make the monthly payments to Metrika.

    If in such reconciliation, the aggregate of the Net Profits (Losses) and
NTx/DRx COGS over the estimates thereof, show an under payment to Metrika for
such calendar quarter, Ostex shall, no later than ten (10) days after the
reconciliation statement is submitted, pay to Metrika the additional amount
owing. On the other hand, if in such reconciliation the aggregate of the Net
Profits (Losses) and NTx/ DRx COGS over the estimates thereof show an over
payment to Metrika for such calendar quarter, Ostex may either offset the
overpayment made by Ostex against future payments due to Metrika or, in the
event that no additional payments are due, may demand, and Metrika shall then
pay, the amount of the overpayment no later than ten (10) days from demand for
payment.

2.3.2  Estimates of Net Profits (Losses)

    In computing the estimated monthly Net Profits (Losses), Ostex shall
estimate Net Sales for such month by multiplying the number of accepted units
received by Ostex during such month, less ***** of that number of units as a
set-aside for control kits until such time as CLIA Waiver is obtained (the *****
offset to be inapplicable once CLIA Waiver is obtained), multiplied by a set
unit price of ***** (which set unit price is subject to subsequent adjustment by
Ostex based upon actual purchase orders received by Ostex). The estimated Net
Profits (Losses) will be the excess (deficit) of the estimated Net Sales over
the estimated NTx/DRx COGS. Estimated Net Sales will be adjusted to actual Net
Sales on a quarterly basis.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

4

--------------------------------------------------------------------------------

2.3.3  Ostex Advances

    Upon the execution of the MOU, Ostex agreed to advance, as and when needed,
***** of the amounts incurred by Metrika in purchasing from third-party vendors
parts necessary for the production of the NTx/DRx Device. This commitment
expires upon the execution of this Agreement, and does not apply as to any
NTx/DRx Device orders made by Ostex after the date hereof. To the extent that
Ostex has advanced funds to Metrika pursuant to that commitment, Ostex may
offset the amount of such advances against any amounts subsequently payable to
Metrika under this Section 2.3, until the entire amount of the Ostex advances
have been repaid in full.

2.4  Critical Reagents for Manufacturing the NTx/DRx Device

    Ostex will supply to Metrika in a timely manner the Critical Reagents
required to manufacture the NTx/DRx Device during Phase I. Such Critical
Reagents will be credited as direct material costs under Section 2.3.1 as
follows: the Osteomark Laboratory Test Kits will be credited at ***** each, and
the other Critical Reagents will be credited at Ostex' Reagent COGS.

2.5  Product Distribution

    Subject to the terms of this Agreement, Ostex shall, upon the execution
hereof, have the exclusive right (both as to third parties and Metrika) to
market, promote, have marketed and promoted, sell, have sold, distribute and
have distributed the NTx/DRx Device and all other Licensed DRx Devices. During
the Term of this Agreement, Metrika shall not itself market or sell, or grant
rights to third parties to market or sell, the NTx/DRx Device or any Licensed
DRx Device.

2.6  Sharing of Additional Development and CLIA Waiver Costs

    Ostex and Metrika will share ***** the costs that may be incurred by the
parties after the date hereof (i) to compensate third-parties, such as
consultants, reference laboratories and legal counsel, to assist in procuring
CLIA Waiver of the NTx/DRx Device, and (ii) for mutually agreed costs incurred
by Metrika or Ostex for additional development of the NTx/DRx Device. The
parties will make such funds available subject to the following conditions:
(i) prior review and approval of a budget for the proposed expenses, which
consent may be conditioned upon either party imposing a maximum limit upon its
obligation to fund budgeted expenses; (ii) a written agreement between Ostex and
Metrika as to the scope of the development efforts to be undertaken, or, in the
case of a CLIA Waiver, the nature of the engagement of the third-party
consultants and legal counsel; (iii) a written agreement between Ostex and
Metrika as to the procedures to be followed to assess, on a periodic basis,
progress in achieving the desired goals, and to ensure that the actual expenses
are within the approved budget guidelines; and (iv) such reasonable procedures
as either party may request to confirm the actual expenditures incurred in
pursuing such jointly approved plans. Any amounts advanced by Ostex or Metrika
pursuant to this Section 2.6 may be credited by the parties against payments due
the other party under Section 2.3.

2.7  Expiration of Phase I

    Ostex hereby covenants and agrees to use its best efforts to manufacture the
first lot of NTx/DRx Devices in accordance with the Specifications on or prior
to *****. Accordingly, the parties have established ***** as the outside date
for expiration of Phase I of this Agreement. If, however, Ostex is not ready to
commence production of the NTx/DRx Device by such date, the parties will conduct
good faith discussions to reasonably resolve the situation. Ostex shall keep
Metrika reasonably advised as to its progress in setting up its manufacturing
facility, so that the parties can reasonably anticipate whether manufacturing
functions can be commenced prior to the targeted date.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

5

--------------------------------------------------------------------------------


ARTICLE III—PHASE II

3.1  Manufacturing by Ostex

    After expiration of Phase I, Ostex shall have no further obligation to
purchase the NTx/DRx Device from Metrika, but shall have the right to
manufacture, or caused to be manufactured for it, the NTx/ DRx Device as well as
other Licensed DRx Devices. Third party manufacturers must be under
confidentiality agreements reasonably approved by Metrika.

3.2  Exclusive Supply Arrangement with Metrika

    Subject to the terms and conditions of this Section 3.2, Ostex grants to
Metrika the right to be the exclusive supplier of the Plastic Parts and
Electronic Parts to be used by Ostex in manufacturing the NTx/DRx Device (and
other Licensed DRx Devices) after expiration of Phase I, and Metrika accepts
such responsibility. Metrika shall take the lead in negotiating for the purchase
and supply of such Plastic Parts and Electronic Parts from third-party vendors,
and at all times during Phase I and Phase II of this Agreement Metrika shall
keep Ostex fully informed and advised during all phases of such negotiations.

3.2.1  Forecast of Demand

    Within sixty (60) days of the start of each calendar quarter, Ostex or its
designated manufacturer(s) shall deliver to Metrika a "rolling" forecast of
quantities of Plastic Parts and Electronic Parts to be purchased by Ostex and
its designated manufacturer(s) and supplied by Metrika during specified months
of the following quarter and each of the subsequent three quarters (the "Rolling
Forecast"). Each Rolling Forecast shall be considered a purchase order with
respect to the forecasted demand for Plastic Parts and Electronic Parts by month
over the first three (3) months thereof. The forecasted demand for the remaining
three quarters of each Rolling Forecast shall be used by Metrika for planning
purposes, but shall not be binding on Ostex and its designated manufacturer(s).

3.2.2  Parts Pricing

    Metrika shall sell the Plastic Parts and Electronic Parts to Ostex at
Metrika's direct cost in purchasing such parts (without mark-up) plus Metrika's
direct labor costs for receiving, quality control and inspecting such parts.
Invoices sent to Ostex for such materials will itemize, in reasonable detail,
the component costs, and Ostex shall have the right to audit such costs as
provided in Section 3.2.5. Ostex's right to continue purchasing parts at
Metrika's cost (as defined in the preceding sentence) shall continue, as long as
Ostex has on a pro-rata basis contributed to any non-recurring engineering or
capital equipment costs necessary to produce such materials and attain such
costs. In the event that Ostex contributes to a non-recurring engineering or
capital equipment cost, and Metrika does not, Metrika shall pay Ostex, upon
demand, the difference in costs for such materials that Metrika uses.

3.2.3  Failure to Supply

    If, due to a fault of Metrika, Metrika cannot or refuses to supply Ostex
with the Plastic Parts and/or Electronic Parts ordered pursuant to Section 3.2,
for any reason including supply, cost or quality, Ostex may thereafter order
such Plastic Parts and/or Electronic Parts directly from Metrika's third-party
suppliers or from other third-party suppliers as Ostex may choose. Metrika will
make available the appropriate know-how for Ostex to perform incoming raw
material inspection for purchasing such Plastic Parts and/or Electronic Parts
directly.

    In addition to the rights in the preceding paragraph, if Metrika's
third-party suppliers are unable to supply Plastic Parts and/or Electronic Parts
in sufficient quantity, at a competitive cost, or at the desired quality, Ostex
and Metrika at Ostex's request shall work together to identify an alternate
source(s) of supply.

6

--------------------------------------------------------------------------------

3.2.4  Payment

    Payment for each shipment of Plastic Parts and Electronic Parts accepted by
Ostex or its designated manufacturer(s), shall be made within 30 days of the
date of invoice, it being agreed that such invoice shall not be dated prior to
the shipment of the parts to which such invoice relates.

3.2.5  Records; Audit

    During the term of this Agreement and for a period of one (1) year
thereafter, Metrika shall maintain full, complete and accurate books of account
concerning its costs in supplying the Plastic Parts and Electronic Parts. Upon
not less than ten (10) business days' advance written notice to Metrika by Ostex
and not more frequently than once in any twelve (12) month period, Metrika will
provide access to such records during Metrika's normal business hours to an
independent accounting firm to which Metrika has no reasonable objection,
furnished at Ostex's expense, in order to verify the accuracy of Metrika's
computations in computing amounts owed to Metrika under this Section 3. The
information contained in such records is confidential and proprietary to
Metrika. Ostex will maintain the confidentiality of such information and will
contractually obligate its accountants to not disclose such information to any
third party without Metrika's prior consent and to not use such information for
any purpose other than verification of the amounts payable under this Section 3.
Ostex or Metrika, as appropriate, will promptly pay to the other party any
underpayment or overpayment, as applicable, of the amounts due under this
Section 3.

3.3  Metrika Engineering Support

    During the first year of Phase II, Metrika shall, upon Ostex's request,
provide engineering service support to Ostex at Metrika's cost. Metrika shall,
however, not be required to provide such support in excess of ***** hours per
month during such 12-month period, unless Metrika consents thereto.

3.4  Product Warranty; Quality Control

    Ostex warrants to Metrika that all NTx/DRx Devices manufactured by Ostex
hereunder shall (i) comply with the Specifications when used in accordance with
applicable Ostex instructions, as may be modified by Ostex, (ii) be free from
defects in material and workmanship, and (iii) comply with all applicable laws,
rules and regulations related to the manufacture and distribution of such
product (to the extent applicable to a manufacturer). Without limiting the
generality of the foregoing, Ostex warrants that all NTx/ DRx Devices
manufactured and supplied for the United States market under this Agreement
shall be manufactured, tested, documented, packaged, and transported in
compliance with QSR and that all NTx/DRx Devices manufactured and supplied under
this Agreement, regardless of intended market, shall be manufactured, tested,
documented, packaged and transported in compliance with appropriate quality
assurance requirements agreed to by the parties. Metrika or its designee shall
have the right to audit and inspect Ostex facilities, books, and records, during
normal business hours and upon reasonable notice to Ostex, but only to the
extent reasonably necessary to confirm such compliance, and only in good faith.
Ostex further represents that it is working toward compliance with the quality
standards established by ISO 9001 and warrants that it will comply with such
standards when legally required to do so. These warranties shall not apply to
any item that is subjected to abuse, stress, or misuse, or used in any manner
inconsistent with applicable Ostex instructions.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

7

--------------------------------------------------------------------------------


ARTICLE IV—TECHNOLOGY TRANSFERS AND LICENSES

4.1  Metrika License to Ostex

    Metrika hereby grants to Ostex, from the Effective Date until the expiration
of all Metrika Patent Rights, an exclusive, royalty bearing, license under the
Metrika Patent Rights and Metrika Know-How to manufacture and sell, and to have
manufactured and sold, the NTx/DRx Device and the other Licensed DRx Devices in
the Territory within the Field of Use. This license is non-revocable except upon
the earlier termination of this Agreement by Metrika under Section 10.2(b).
Ostex may transfer its rights under this license only in connection with any
Ostex Sale. In addition, Ostex may disclose Metrika Know-How and Confidential
Information in its possession to third parties, such as third-party contract
manufacturers, investment consultants, legal counsel, public accountants and
others, provided that the party to whom such disclosure is made is subject to an
appropriate confidentiality agreement designed to protect the confidential
nature of such information, provided that Ostex shall have primary liability
with respect to any breach of the confidentiality obligations by such third
parties.

4.2  Ostex License to Metrika

    Ostex hereby grants to Metrika, during Phase I of this Agreement, a
nonexclusive license under the Ostex Patent Rights and Ostex Know-How to develop
and manufacture the NTx/DRx Device under this Agreement. This license may not be
sublicensed or transferred by Metrika to any third party.

4.3  Transfer of Metrika Know-How during Phase I

    From the Effective Date through the expiration of Phase I, Metrika shall
afford to Ostex's employees, agents, and authorized representatives reasonable
access, upon request, to Metrika's Manufacturing Facility, properties, files,
books, and records in order to permit Ostex to obtain such information regarding
the Metrika Know-How, as Ostex may reasonably need, to understand and to be able
to duplicate the manufacture, production and packaging of the NTx/DRx Device.
This right of access will also include Ostex's right to make inquiries of key
employees of Metrika and to duplicate and to retain copies of all manufacturing
documents and know-how relating to the manufacture of the NTx/DRx Device. In
exercising these rights, Ostex shall give Metrika reasonable advance notice of
its desire to inspect Metrika's plants, properties, files, books, and records,
or to have made available Metrika's key employees, to discuss and make
information available with respect to the manufacturing of the NTx/ DRx Device.
Ostex shall be entitled to use without restriction (excluding, however,
improvements that Metrika is not allowed to share with Ostex due to contractual
obligations) Metrika Know-How developed or used by Metrika in manufacturing the
NTx/DRx Device and other DRx Devices.

4.4  Sharing of Know-How during Phase II

    Upon commencement of Phase II, and every six months thereafter until the
expiration of the Term, Ostex and Metrika shall each have the obligation to
share with the other all improvements made by that party to the development and
manufacturing of the DRx Device (collectively, the "Improvements"). A similar
disclosure obligation will exist upon the occurrence of an Event of Bankruptcy
or a Change of Control as to either of the parties. Each party's disclosure
obligation will, however, exclude Improvements that such party is not allowed to
share because of contractual obligations with unaffiliated third parties, each
party, however, covenanting to take reasonable steps to avoid entering into such
contractual obligations.

    In discharging this obligation to share information, each party shall:
(i) make available to the other party all data in its possession, whether such
data is stored in written, computer readable form or otherwise, regarding its
methods, information, procedures, processes or otherwise related to the
Improvements; (ii) allow representatives of the other party, upon reasonable
notice, to inspect, and as necessary, duplicate the other's data relating to the
Improvements; (iii) allow the other's representatives to inspect

8

--------------------------------------------------------------------------------

and view the other's manufacturing facility, and its implementation of the
Improvements, and to confer with appropriate executive officers, employees and
technical consultants regarding the Improvements. Incidental costs incurred in
connection with such sharing of information shall be borne by the party to whom
such information is given.

    Either party may use the Improvements within the scope of this Agreement,
subject to an obligation to take reasonable steps to preserve the confidential
nature of the disclosed information.

4.5  Royalty Payments on NTx/DRx Device during Phase II

    As consideration for Metrika's significant efforts to develop the NTx/DRx
Device, and the transfer of manufacturing rights to Ostex under this Agreement,
subject to the limitations in Section 4.7, Ostex shall pay the following
royalties to Metrika during Phase II:

    (a) a ***** royalty on the Net Sales of the NTx/DRx Device by Ostex provided
that the Plastic Parts and Electronic Parts for such NTx/DRx Devices are
provided by Metrika or its third party manufacturers and are sold to Ostex at a
total price equal to or less than ***** per device; and

    (b) an additional ***** royalty on the Net Sales of all NTx/DRx Devices sold
by Ostex on or after *****.

    The royalties payable under this Section 4.5 shall be paid at the times and
in the manner provided in Section 4.8.

4.6  Royalty Payments on Non-NTx Licensed DRx Devices

    If, at any time during Phase II, Ostex manufactures and sells any other
(i.e., non-NTx) Licensed DRx Device, subject to the limitations in Section 4.7,
Ostex shall pay to Metrika a total royalty payment of ***** of the Net Sales of
such Licensed DRx Devices received by Ostex. Such royalty payments shall be made
at the times and in the manner provided for in Section 4.8.

4.7  Conditions to Royalty Payments

    Ostex's obligation to make the royalty payments due to Metrika under
Section 4.5 and Section 4.6 is subject to the following limitations:

    (a) Ostex shall have no obligation to make royalty payments on the sale of
any NTx/DRx Device or Licensed DRx Device, as the case may be, after the
expiration of Metrika's U.S. patents covering such products sold by Ostex.

    (b) Ostex's obligation to pay royalties on sales of the NTx/DRx Device and
Licensed DRx Devices in any country in the world shall continue through the
duration of Metrika's U.S. patents covering such products, as long as there is
no Competing Product marketed in such country.

    (c) If Ostex must pay a royalty to any third-party patentee alleging patent
infringement based upon the manufacture and sale of the DRx Device per se (so
long as such device has not been substantially altered from the DRx Device
transferred to Ostex, and such alteration is directly related to such patent
infringement), but not based on the NTx or other Connective Tissue Marker
measured by such device, Ostex can offset against the royalties otherwise
payable to Metrika hereunder ***** of the royalties that Ostex must pay to such
third-party patentee.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

9

--------------------------------------------------------------------------------

    If at any time Ostex becomes aware of a third-party patentee alleging patent
infringement, which is or might give rise to a right of offset under this
Section 4.7(c), Ostex shall promptly give notice to Metrika of such actual or
threatened claim, and Metrika shall take the lead in defending its position or
negotiating a license from such third-party patentee. Metrika shall keep Ostex
fully informed of the progress of such negotiations.

4.8  Timing of Royalty Payments

    Royalties will be computed on a calendar-quarter basis (i.e., January
through March, April through June, July through September, and October through
December) based upon the Net Sales received by Ostex during such quarter. Within
thirty (30) days after the end of any calendar quarter during the term of this
Agreement, Ostex will deliver to Metrika a statement specifying the Net Sales
received by Ostex during such quarter and the royalties payable to Metrika,
along with payment of such royalties.

4.9  Records; Audit

    During the term of this Agreement and for a period of one (1) year
thereafter, Ostex shall maintain full, complete and accurate books of account
concerning Net Sales. Upon not less than ten (10) business days' advance written
notice to Ostex by Metrika and not more frequently than once in any twelve
(12) month period, Ostex will provide access to such records during Ostex's
normal business hours to an independent accounting firm to which Ostex has no
reasonable objection, furnished at Metrika's expense, in order to verify the
accuracy of Ostex's royalty computation, however, if audit reveals under payment
of royalties due Metrika in excess of 5%, Ostex pays for audit. The information
contained in such records is confidential and proprietary to Ostex. Metrika will
maintain the confidentiality of such information and will contractually obligate
its accountants to not disclose such information to any third party without
Ostex's prior written consent and to not use such information for any purpose
other than verification of the royalties due. Ostex or Metrika, as appropriate,
will promptly pay to the other party any underpayment or overpayment, as
applicable, of royalties made to Metrika under this Agreement.

4.10  Full Compensation

    Payment of the amount specified in this Article IV will constitute full
compensation to Metrika for the license rights granted to Ostex under this
Agreement.

ARTICLE V—GENERAL PROVISIONS

5.1  Representations to Customers

    Ostex shall not incur any liability on behalf of Metrika, nor describe or
hold itself out as an employee or representative of Metrika. During Phase I,
Ostex will not make any claims, warranties or representations with respect to
the NTx/DRx Device except as previously approved in writing by Metrika.

    Metrika shall not incur any liability on behalf of Ostex, nor describe or
hold itself out as an employee or representative of Ostex, nor make any claims,
warranties or representations with respect to the NTx/ DRx Device and Licensed
DRx Devices except as previously approved in writing by Ostex.

5.2  Serious Injury

    Each party shall, within twenty-four hours, advise the other by telephone,
(with follow-up hard copy, receipt confirmed) of any adverse effect or
malfunction related to the NTx/DRx Device and Licensed DRx Devices or the
Critical Reagents of which the notifying party gains knowledge during the Term
of this Agreement that may have caused or contributed to, or should it reoccur
is likely to cause or contribute to, serious injury, illness, or death. The
notifying party shall include in the notification the name, address, and
telephone number of the person or entity purchasing the product in question, the
name, address, and telephone of the patient (if different), and the lot or
serial number of the NTx/DRx Device, Licensed DRx Device, or Critical Reagent
involved in the incident, as appropriate.

10

--------------------------------------------------------------------------------




5.3  Product Recall

    During Phase I, if either party believes that a recall of the NTx/DRx Device
is necessary or appropriate, it will promptly notify the other, and the parties
will (unless such recall is required by law) discuss whether such recall is
necessary or appropriate, and shall discuss the manner in which any agreed or
required recall shall be conducted. If a recall is not required by law and the
parties cannot agree whether the recall is necessary or appropriate, either
party may elect to conduct the recall in question. The parties shall cooperate
with each other in conducting any such recall. All out of pocket costs of a
required or agreed recall shall be shared equally by the parties, unless and to
the extent that such recall is the result of a breach of the warranties
hereunder by one party, in which case such costs shall be borne by the breaching
party. All costs of a recall to which the parties have not agreed shall be borne
by the party that elects to conduct the recall, provided that if a court of
competent jurisdiction determines that said recall was caused by (i) the fact
that any Critical Reagents are in violation of applicable law or the terms of
this Agreement, or any error, defect or misrepresentation in the Packaging
Material, then the costs and expenses of such recall as well as any reasonable
attorneys' fees related to such determination shall be borne by Ostex, or
(ii) the fact that the NTx/DRx Device as manufactured by Metrika is in violation
of applicable law or the terms of this Agreement other than for reasons set
forth in (i) above, then the costs and expenses of such recall as well as any
reasonable attorneys' fees related to such determination shall be borne by
Metrika. Each party shall maintain complete and accurate records of all products
manufactured or sold by it for such periods as required by law. Nothing in this
Section 5.3. shall be construed to modify or limit any legal obligation of
either party with respect to any recall.

5.4  Corrective Action

    If any government agency with jurisdiction shall request or order any
corrective action with respect to the NTx/DRx Device, the Licensed DRx Devices,
or the Critical Reagents, including but not limited to any recall, customer
notice, restriction, change, market action, or modification of the product in
question, and the cause or basis for such corrective action is primarily
attributable to a condition, fact, or action that constitutes a breach by a
party of any of its warranties, representations or covenants contained herein,
then such party shall be liable for and shall reimburse the other party for all
costs incurred as a result of such action, including replacement cost of any
product affected thereby.

5.5  U.S. Foreign Corrupt Practices Act

    Each party shall indemnify, defend and hold the other party, its
subsidiaries and Affiliates, and the directors, officers, employees and agents
of any of them, harmless from and against all and any claims, proceedings,
losses, fines, expenses (including without limitation reasonable attorneys fees
and expenses) and penalties incurred by said party arising out of any Prohibited
Practice committed by said party or any of its officers, directors,
shareholders, employees, or agents.

    For purposes of this Section 5.5, the following shall be deemed a
"Prohibited Practice"; the offer, payment, promise to pay, or authorization of
the paying of any money, or the offer, giving, promise to give or authorization
of the giving of anything of value to any officer or employee of any government
or any department, agency or instrumentality thereof, or any person acting in an
official capacity for or on behalf of any such government, department, agency or
instrumentality, or any political party or official thereof; or any candidate
for political office, or any intermediary for any such persons or party, in each
case for purposes of (a) influencing any act or decision of any such persons or
party in their or its official capacity, or (b) inducing any such person or
party to do or omit to do any act in violation of the lawful duty of such person
or party, or (c) inducing any such person or party to use their or its influence
with any government or instrumentality thereof to affect or influence any act or
decision of any such government or instrumentality, in each case (a), (b) and
(c) in order to assist the applicable party hereto in obtaining or retaining
business for, or with, or directing business to, any person or entity in
violation of the U.S. Foreign Corrupt Practices Act.

11

--------------------------------------------------------------------------------

5.6  Governmental Compliance

    Each party shall obtain and maintain all required licenses, permits,
certificates and authorizations needed to perform its obligations under this
Agreement.

5.7  Marketing and Sale Expenses

    Ostex shall be responsible for all marketing and distribution expenses
incurred in the sale and distribution of the NTx/DRx Device and Licensed DRx
Devices sold by Ostex.


ARTICLE VI—PURCHASE OF CAPITAL EQUIPMENT

6.1  Capital Purchases

    If, during Phase I, Ostex and Metrika agree to purchase jointly
manufacturing equipment to be used in the production of the NTx/DRx Device, such
purchases shall be made in accordance with the terms of this Article VI. The
capital equipment shall be jointly owned by Ostex and Metrika. Each party shall
be obligated to pay their pro rata share of the equipment costs as set forth in
Section 6.2, and shall have the rights to purchase the other party's pro-rata
interest in the equipment as set forth in Section 6.3. No capital equipment
shall be jointly purchased unless and until Ostex and Metrika agree in writing
as to the parties' respective right to use the acquired capital equipment for
their own business activities.

6.2  Capital Equipment Financing

    Ostex and Metrika shall equally share the initial up-front costs of
acquiring mutually approved capital equipment. All subsequent periodic payments
for such capital equipment, including but not limited to lease payments,
financing charges, late fees, purchase option payments, etc., will be allocated,
between Ostex and Metrika, based upon the respective use of the capital
equipment by Ostex and Metrika (Ostex's use will, unless the parties otherwise
agree, be based upon the cumulative parts that Ostex receives from the total
actual output of such capital equipment). Monthly detailed records will be kept
by the parties to measure the monthly usage of the capital equipment, and such
monthly records will determine the parties' respective share of the costs
attributable to that month. Any financing or leasing documents for such capital
equipment shall specify that Ostex and Metrika are pro-rata owners of such
capital equipment as set forth on an asset declaration.

6.3  Event of Bankruptcy

    If, at any time, either of the parties has an Event of Bankruptcy, the other
party shall have the right to purchase that party's interest in the
jointly-owned capital equipment by assuming the other party's obligation to make
future payments with respect to such capital equipment and by agreeing to be
bound by any supply obligations that the other party has to third parties
relating to items produced by such capital equipment.

6.4  Effects of a Change in Control

    If, at any time after Ostex and Metrika have jointly purchased capital
equipment under this Article VI, either Ostex or Metrika experiences a Change in
Control, then: (i) the successor to the party that experiences the Change in
Control must assume that party's obligations under the financing documents, and
guarantee the other party continuing pro rata use of the capital equipment, or
(ii) the other party can purchase the capital equipment at no more than the
remaining financed cost.

12

--------------------------------------------------------------------------------

6.5  Confidentiality

6.5.1  Obligation Not to Disclose Confidential Information

    Recipient shall not at any time, and shall cause its permitted assigns and
sublicensees to commit not to at any time for a period of seven (7) years
following the termination of this Agreement, disclose or otherwise make known or
available to any person, firm, corporation, or other entity other than Discloser
any Confidential Information received from the Discloser without the express
prior written consent of that Discloser. With respect to Confidential
Information developed under this Agreement and which is not Confidential
Information of one party only, neither party shall disclose or otherwise make
such Confidential Information known or available to any person, firm,
corporation, or other entity without the express prior written consent of the
other party, not to be unreasonably withheld or delayed. Recipient shall utilize
reasonable procedures to safeguard Confidential Information, including releasing
Confidential Information only to those employees and legal representatives to
whom disclosure is necessary or appropriate for the Recipient to undertake its
responsibility pursuant to this Agreement. Notwithstanding the above, Recipient
may disclose Confidential Information of Discloser to (i) its legal
representatives, prospective investors (so long a such disclosure of
Confidential Information is limited to the existence of this Agreement and its
basic terms and conditions), permitted assigns and contract manufacturers under
conditions as to assure the confidential treatment thereof by such persons, and
(ii) as required by law or to comply with applicable governmental regulations or
court orders.

6.5.2  Recipient's Own Use of Confidential Information

    Recipient shall not make any use, directly or indirectly, of any
Confidential Information of the Discloser except in the ordinary course of
business pursuant to this Agreement or any other specific, written agreement
entered into between Ostex and Metrika.

6.5.3  Specific Performance

    The parties acknowledge that: (a) the covenants set forth in this
Section 6.5 are essential to the activities contemplated by this Agreement;
(b) but for the agreement of each party to comply with such covenants, neither
party would have entered into such activities; (c) each party has consulted with
or has had the opportunity to consult with counsel and has been advised in all
respects concerning the reasonableness of such covenants as to time and scope;
(d) Discloser may have no adequate remedy at law if Recipient violates or fails
to perform under this Section 6.5; and (e) Discloser shall have the right, in
addition to any other rights it may have, to seek from a court of competent
jurisdiction preliminary and permanent injunctive relief to restrain any breach
or threatened breach or otherwise to specifically enforce Recipient's
obligations under this Section 6.5 if Recipient fails to perform in accordance
herewith.


ARTICLE VII—REPRESENTATIONS AND WARRANTIES OF OSTEX

     Ostex represents and warrants to Metrika as follows:

7.1  Organization and Authority

    As of the Effective Date of the Agreement, Ostex is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Washington, has all requisite corporate power and authority to carry on its
business and perform its obligations hereunder, and is duly qualified to do
business in any of those jurisdictions in the United States of America where
failure to qualify could have a material adverse effect on its ability to
perform its obligations hereunder. The execution and delivery of this Agreement
by Ostex, and the performance of the obligations of Ostex contemplated hereby,
have been duly and validly authorized by all necessary legal action on its part,
and this Agreement is legal, valid and binding against

13

--------------------------------------------------------------------------------

Ostex in accordance with its terms. Except as have been or will be obtained by
Ostex, no permit, consent, approval or authorization of, or declaration to or
filing with, any person, party or governmental or regulatory authority of the
United States is required in connection with the delivery, consummation and/or
performance by Ostex of this Agreement.

7.2  No Default

    The execution, delivery and performance of this Agreement by Ostex does not
and shall not conflict with, result in a breach of, or constitute a default
under (with or without the giving of notice, or the passage of time, or both),
any agreement or instrument to which Ostex is a party or by which it is bound.

7.3  Ostex's Disclaimer of Other Warranties

    Ostex disclaims all implied warranties, including without limitation any
warranty of merchantability or fitness for a particular purpose.

    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, OSTEX MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING NO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE.

ARTICLE VIII—REPRESENTATIONS AND WARRANTIES OF METRIKA

    Metrika represents and warrants to Ostex as follows.

8.1  Organization and Authority

    As of the Effective Date of the Agreement, Metrika is duly organized,
validly existing and in good standing under the laws of California, and has all
requisite power and authority to carry on its business and the performance of
its obligations hereunder, and is duly qualified to do business in any of those
jurisdictions where failure to qualify could have a material adverse effect on
its ability to perform its obligations hereunder. The execution and delivery of
this Agreement by Metrika, and the performance of the obligations contemplated
hereby, have been duly and validly authorized by all necessary legal action on
its part, and this Agreement is legal, valid and binding against Metrika in
accordance with its terms. Except as have been or will be obtained by Metrika,
no permit, consent, approval or authorization of; or declaration to or filing
with, any person, party or governmental or regulatory authority having
jurisdiction is required in connection with the delivery, consummation and/or
performance of this Agreement.

8.2  No Default

    The execution, delivery and performance of this Agreement by Metrika does
not and shall not conflict with, result in a breach of; or constitute a default
under (with or without the giving of notice, or the passage of time, or both),
any agreement or instrument to which Metrika is a party or by which it is bound.

8.3  Metrika's Disclaimer of Other Warranties

    Metrika disclaims all implied warranties, including without limitation any
warranty of merchantability or fitness for a particular purpose.

    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, METRIKA MAKES NO
REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED, INCLUDING NO WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE

14

--------------------------------------------------------------------------------


ARTICLE IX—DEFENSE OF THIRD-PARTY CLAIMS

9.1  Metrika Defense of Third-Party Claims and Indemnity

    To the extent that any claim, suit, or other legal proceeding is threatened
or commenced against Ostex that is founded on an allegation that the DRx Device
platform or MODM Technology as incorporated into the NTx/DRx Device or Licensed
DRx Devices, or Ostex' use of Metrika Know-How pursuant to this Agreement,
infringes any trade secret, patent, or copyright belonging to a third party,
Ostex will give Metrika prompt written notice of such legal proceeding and
Metrika may elect to assume sole control of the defense to or settlement of such
dispute. Ostex shall cooperate fully with Metrika in any defense, settlement or
compromise made by Metrika. Ostex shall not enter into any settlement agreement
or other voluntary resolution of any such claim, suit, or other legal proceeding
without obtaining Metrika's prior written consent thereto. If Ostex has complied
fully with the procedures set forth in this Section 9.1, Metrika will indemnify
and hold Ostex harmless from and against any loss, cost, damage, or other
expenses, including reasonable attorneys' fees, incurred by Ostex as a result of
such claim, suit or legal proceeding.

    If a final injunction is obtained against Ostex's marketing and sale of the
NTx/DRx Device or a Licensed DRx Device, or if in the opinion of Metrika the
subject NTx/DRx Device or Licensed DRx Device is likely to become the subject of
a successful claim of infringement, Metrika may, at its option and expense,
(i) procure for Ostex the right to continue its performance under this Agreement
(subject to the offset payment obligations provided in Section 4.7(c)), or
(ii) modify the DRx Device platform or MODM Technology in the NTx/DRx Device or
Licensed DRx Device so that they become non-infringing. This indemnification
provision shall not apply and Metrika shall have no liability to the extent that
the subject NTx/DRx Device or Licensed DRx Device has been altered as proscribed
in Section 4.7(c), or if Ostex has any interest in the claim, suit or other
legal proceeding, or any license to any right so asserted.

9.2  Ostex Defense of Third-Party Claims and Indemnity

    To the extent that any claim, suit, or other legal proceeding is threatened
or commenced against Metrika that is founded on an allegation that the Critical
Reagents in the NTx/DRx Device, or use of the NTx/DRx Device specifically to
assay NTx in urine, infringes any trade secret, patent, or copyright belonging
to a third party, Metrika will give Ostex prompt written notice of such legal
proceeding and Ostex may elect to assume sole control of the defense to or
settlement of such dispute. Metrika shall cooperate fully with Ostex in any
defense, settlement or compromise made by Ostex. Metrika shall not enter into
any settlement agreement or other voluntary resolution of any such claim, suit,
or other legal proceeding without obtaining Ostex's prior written consent
thereto. If Metrika has complied fully with the procedures set forth in this
Section 9.2, Ostex will indemnify and hold Metrika harmless from and against any
loss, cost, damage, or other expenses including reasonable attorneys' fees
incurred by Metrika as a result of such claim, suit or legal proceeding.

    If a final injunction is obtained against Metrika's use of the Critical
Reagents in the manufacture of the NTx/DRx Device, or if in the opinion of Ostex
the Critical Reagents are likely to become the subject of a successful claim of
infringement, Ostex may, at its option and expense, (i) procure for Metrika the
right to continue using the Critical Reagents in accordance with terms of this
Agreement, (ii) replace or modify the Critical Reagents so that it (they)
becomes non-infringing, or (iii) if neither (i) or (ii) are reasonably
available, accept return of the Critical Reagents held by Metrika in inventory,
and terminate this Agreement without further obligation or liability. This
indemnification provision shall not apply and Ostex shall have no liability to
the extent that the Critical Reagents have been modified or tampered with in any
way without the express written consent of Ostex, or if Metrika has any interest
in the claim, suit or other legal proceeding, or any license to any right so
asserted.

15

--------------------------------------------------------------------------------

9.3  Shared Defense of Third-Party Claims

    With respect to any claim, suit or other legal proceeding threatened or
commenced against Metrika or Ostex that is founded, in whole or in part, on an
allegation that the NTx/DRx Device or Licensed DRx Device infringes any trade
secret, patent or copyright belonging to a third party, which claim, suit or
other legal proceeding is not covered by the provisions of Sections 9.1 or 9.2
above, the parties agree to share control of the defense or settlement of such
claim and shall share equally all costs and liabilities resulting from such
claim, suit or other legal proceeding.

9.4  Third-Party Infringement

    If, during the Term of this Agreement, either party becomes aware that one
or more third parties are infringing or are threatening to infringe the Ostex
Patent Rights or the Metrika Patent Rights, said party (the "Notifying Party")
shall immediately provide to the other party all details in said party's
knowledge or possession concerning the kind and character of the infringement
and any other pertinent information that said party may have.


ARTICLE X—TERM AND TERMINATION

10.1  Term

    This Agreement shall commence upon the Effective Date and shall continue,
unless terminated prior thereto under Section 10.2, until the expiration of all
Metrika Patent Rights (the "Term").

10.2  Termination

    This Agreement may be terminated prior to the expiration of the period
described in Section 10.1 upon the occurrence of any of the following events:

    (a) By the written election of Ostex, if Metrika shall fail to perform any
of its material obligations under this Agreement within 60 days after written
notice from Ostex of the need for such performance, or if Metrika shall be in
breach of any of its material representations and warranties under this
Agreement;

    (b) By written election of Metrika, if Ostex shall fail to perform any of
its material obligations under this Agreement within 60 days after written
notice from Metrika of the need for such performance, or if Ostex shall be in
breach of any of its material representations and warranties under this
Agreement;

    (c) By the written notice of either party hereto, if the other party has
suffered an Event of Bankruptcy;

    (d) By the written notice of Ostex, which notice may be given at any time
following the commencement of Phase II; provided, however, that, upon the giving
of such notice, Ostex shall remain responsible for purchasing all Plastic Parts
and Electronic Parts, if any, then reflected in the first three (3) months of
any "rolling forecast" delivered to Metrika prior to Metrika's receipt of the
election to terminate.

10.3  Effects of Termination

    The following are the effects of the termination of this Agreement:

10.3.1  Payments

    Upon termination of this Agreement, each party shall pay to the other all
payments that are due and have accrued and are outstanding as of the date of
termination.

16

--------------------------------------------------------------------------------

10.3.2  Return of Materials

    Within thirty (30) days following termination of this Agreement, each party
having possession of or control over any Confidential Information of the other
party shall return to such other party all written and otherwise recorded or
stored matter containing such Confidential Information, including all original
matter and all copies thereof; provided, however, that each party's legal
department or outside counsel may retain one copy of the Confidential
Information in its confidentially maintained files, solely for the purpose of
identifying information to be protected pursuant to any applicable
non-disclosure obligation.

10.3.3  NTx/Digital Response Devices Remaining

    Upon termination of this Agreement, Ostex shall have the right to sell
Product then remaining in its possession within a reasonable time after
termination hereof.

10.3.4  Survival of Terms

    Notwithstanding any other provision herein to the contrary, Sections 2.1.4,
2.6, 3.2.5, 3.4, 4.9, 5.2, 5.3, 5.4, 5.5, Article VI, and Article IX of this
Agreement shall survive any termination or expiration hereof. The Metrika
license to Ostex in Section 4.1 shall survive any termination of this Agreement
except pursuant to Section 10.2(b) and Section 10.2(d). Except as set forth
herein, all rights, duties and obligations of the parties hereunder shall
terminate upon the termination or expiration of this Agreement.


ARTICLE XI—MISCELLANEOUS

11.1  Assignment and Sublicense.

11.1.1  By Metrika

    Except as specifically permitted by this Agreement, Metrika shall not
assign, sublicense, delegate, or in any other manner transfer any of its rights,
privileges, obligations or duties under this Agreement to any third party
without the prior written consent of Ostex, which consent may be withheld in
Ostex's sole and absolute discretion, provided that this provision shall not
apply to any merger, consolidation, or sale of substantially all of the assets
of Metrika, or any third-party acquisition of a majority of the business
interests or voting shares of Metrika, provided that the surviving party shall
within a reasonable period following the final closing of such transaction
expressly agree in writing to be bound by this Agreement. Any attempt by Metrika
to assign, sublicense, delegate or otherwise transfer any right, privilege,
obligation or duty under this Agreement other than in accordance with this
Section 11.1.1 shall be void and shall, at the option of Ostex, be cause for
immediate termination of this Agreement and all licenses granted hereunder.

11.1.2  By Ostex

    Except as specifically permitted by this Agreement, Ostex shall not assign,
sublicense, delegate, or in any other manner transfer any of its rights,
privileges, obligations or duties under this Agreement to any third party
without the prior written consent of Metrika, which consent may be withheld in
Metrika's sole and absolute discretion, provided that this provision shall not
apply to any merger, consolidation, or sale of substantially all of the assets
of Ostex, or any third-party acquisition of a majority of the business interests
or voting shares of Ostex, provided that the surviving party shall within a
reasonable period following the final closing of such transaction expressly
agree in writing to be bound by this Agreement. Any attempt by Ostex to assign,
sublicense, delegate or otherwise transfer any right, privilege, obligation or
duty under this Agreement other than in accordance with this Section 11.1.2
shall be void and shall, at the option of Metrika, be cause for immediate
termination of this Agreement and all licenses granted hereunder.

17

--------------------------------------------------------------------------------

11.2  Arbitration.

11.2.1  Agreement to Settle Disputes by Arbitration

    At the request through notice of either Ostex or Metrika, any controversy or
claim arising between the parties and related to or arising out of the
construction, interpretation, or enforcement of any term or condition of this
Agreement or any transaction hereunder (including the decision to enter into
this Agreement), which controversy or claim cannot first be settled amicably
between the parties (including without limitation through utilization of
optional third-party mediation agreed to by both parties), shall be submitted to
arbitration. Such arbitration shall be conducted in Seattle, Washington, if
initiated by Metrika, or in San Francisco, California, if initiated by Ostex,
and in either case shall be conducted in accordance with the applicable Rules of
the American Arbitration Association in effect on the date of such controversy
or claim.

11.2.2  Appointment of Arbitrators

    Within thirty (30) days after the delivery pursuant to Section 11.6 below of
a notice of request for arbitration, Metrika and Ostex shall each appoint one
independent person as an arbitrator to hear and determine the dispute. The two
persons so chosen shall by agreement select a third, impartial arbitrator, which
selection shall be final and conclusive upon both parties. Each arbitrator shall
be experienced in international and domestic manufacturing and distribution of
products similar to the NTx/DRx Device and Licensed DRx Devices. If either party
fails to designate its arbitrator within sixty (60) days after the notice of
arbitration is received, then the arbitrator designated by the one party shall
act as the sole arbitrator and shall be deemed to be the single, mutually
approved arbitrator to resolve the dispute.

11.2.3  Arbitrators' Powers.

    The arbitrators shall have all the powers of a State or Federal Court
located at the site of the arbitration, including the power to order specific
enforcement of this Agreement and to order the production of relevant and
non-privileged documents by one party for inspection and duplication by the
other party prior to the arbitration hearing; provided, however, that the
arbitrators shall be bound by this Agreement with regard to the restriction on
consequential, incidental, and punitive damages as set forth in this Agreement.

11.2.4  Discovery

    The arbitrators prior to the hearing shall grant discovery pursuant to the
intendment of the Federal Rules of Civil Procedure, and as the arbitrators
determine to be appropriate under the circumstances.

11.2.5  Protective Order

    In the event of arbitration and at the request of either Ostex or Metrika,
in order to protect Confidential Information and any other matter that either
party would normally not reveal to third parties, the arbitrators shall enter a
protective order in such form as the parties shall stipulate or as the
arbitrators shall determine is suitable. Among other things, the protective
order shall stipulate that the arbitrators themselves shall receive any
information designated by either party as "confidential" solely for purposes of
assessing the facts and law for purposes of the arbitration, and shall not
otherwise use or disclose such matter. At the request of either party, the
protective order shall be entered as an award of the arbitration panel and shall
enable either party to obtain the assistance of a court of competent
jurisdiction to enter equitable decrees or other relief to enforce the
provisions of the order as if it had been entered by that court.

18

--------------------------------------------------------------------------------

11.2.6  Effect of Decision

    The decision of the arbitrators shall state the reason for the award and
shall be final, binding and conclusive upon the parties. The parties shall
comply with such decision in good faith as if it were a final decision of a
court of competent jurisdiction. Judgment upon the award shall be entered in any
court of competent jurisdiction. Any award made in connection with any
arbitration shall be made in U.S. Dollars.

11.2.7  Rights of Third Parties

    Notwithstanding the agreement to arbitrate any dispute between Ostex and
Metrika, in the event that a controversy or claim between Ostex and Metrika
involves an adjudication of the rights of a third party, and that third party
does not agree to submit to arbitration and would under Rule 19(a) of the
Federal Rules of Civil Procedure, if feasible, be joined as an indispensable
party, then the dispute shall be brought to, and determined by, a court of the
competent jurisdiction.

11.2.8  Interim Relief

    Upon the application of either party to this Agreement, and whether or not
an arbitration, mediation or attempt to settle amicably has yet been initiated,
all courts having jurisdiction over one or more of the parties are authorized
to: (i) issue and enforce in any lawful manner such temporary restraining
orders, preliminary injunctions and other interim measures of relief as may be
necessary to prevent harm to a party's interests or as otherwise may be
appropriate pending the conclusion of arbitration proceedings pursuant to this
Agreement; and (ii) enter and enforce in any lawful manner such judgments for
permanent equitable relief as may be necessary to prevent harm to a party's
interests or as otherwise may be appropriate following the issuance of arbitral
awards pursuant to this Agreement.

11.3  Responsibility for Claims

    In order to distribute between themselves the responsibility for the
handling and expense of claims arising out of the manufacture, distribution,
sale or use of the NTx/DRx Device, the parties agree as follows:

11.3.1  Ostex Liability

    With respect to NTx/DRx Devices manufactured during Phase I, Ostex shall
defend, indemnify and hold harmless Metrika against any liability or damages
from any claims, suits, proceedings, demands, recoveries or expenses ("Claims")
to the extent that such Claims arises from or is based upon: (i) defects in the
NTx/DRx Device to the extent that such defects are due to the Critical Reagents
provided by Ostex or the use of such device to assay for NTx; or (ii) product
claims or selling efforts whether written or oral, made or alleged to be made,
by Ostex in its advertising, publicity, promotion, or Sale of the NTx/DRx where
such product claims or selling efforts were not approved by Metrika; (iii) any
breach by Ostex of any of its representations or warranties contained herein; or
(iv) any negligent or intentionally wrongful acts or omissions on the part of
Ostex or its distributors; provided that Metrika: (a) promptly notifies Ostex in
writing of any such Claim which comes to its attention; (b) allows Ostex to
control the defense or settlement of such Claim; (c) does not enter into any
settlement or compromise of such Claim without the express authorization of
Ostex; and (d) reasonably cooperates with Ostex in the defense of such Claim,
subject to Ostex's payment of all expenses associated with such cooperation by
Metrika. Metrika shall have the right to participate in a non-controlling
fashion in such legal proceeding at its sole expense.

11.3.2  Metrika Liability

    With respect to NTx/DRx Devices manufactured during Phase I, Metrika shall
be liable for and shall indemnify and hold Ostex harmless against any liability
or damages from any Claims to the extent that such Claims arises from or is
based upon: (i) defects in the NTx/DRx Device (other than to the extent that
such

19

--------------------------------------------------------------------------------

defects are due to the Critical Reagents or NTx assay); or (ii) any breach by
Metrika of any of its representations or warranties contained herein or
(iii) any negligent or intentionally wrongful acts or omissions on the part of
Metrika or its designated manufacturer(s); provided that Ostex: (a) promptly
notifies Metrika in writing of any such Claim which comes to its attention;
(b) allows Metrika to control the defense or settlement of such Claim; (c) does
not enter into any settlement or compromise of such Claim without the express
authorization of Metrika; and (d) reasonably cooperates with Metrika in the
defense of such Claim, subject to Metrika's payment of all expenses associated
with such cooperation by Ostex. Ostex shall have the right to participate in a
non-controlling fashion in such legal proceeding at its sole expense.

11.4  Consequential, Incidental and Punitive Damages

    NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTAL OR PUNITIVE DAMAGES THAT MAY ARISE OUT OF THIS
AGREEMENT (INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOSS OF SALES, POTENTIAL
SALES, PROFITS OR BUSINESS), REGARDLESS OF WHETHER SUCH OTHER PARTY HAS BEEN
INFORMED OF THE POSSIBILITY THAT SUCH DAMAGES MAY OCCUR.

11.5  Notice

    Any notice given in regard to this Agreement shall be given in writing and
shall be delivered personally, or shall be sent by first class mail or
registered certified mail, postage and charges prepaid, to:

    If to Ostex:

          Ostex International, Inc.

          2203 Airport Way South, Suite 400

          Seattle, WA 98134

          Attention: Thomas A. Bologna
Chairman, President & CEO

    Copy to:

          Perkins Coie LLP

          1201 Third Avenue, 40th Floor

          Seattle, WA 98101

          Attention: James R. Lisbakken

    If to Metrika:

          Metrika, Inc.

          510 Oakmead Parkway

          Sunnyvale, California 94086

          Attention: Michael P. Allen
CEO and Chairman

    Copy to:

          Manatt, Phelps and Phillips, LLP

          3030 Hansen Way, Suite 100

          Palo Alto, California 94304

          Attention: Jerrold F. Petruzzelli

    Any notice so given shall be effective upon the date of actual receipt by
the addressee as evidenced by return receipt or other written confirmation.
Either party may by advance notice given pursuant to this Section 11.6 designate
a substitute address for receipt of future notices.

20

--------------------------------------------------------------------------------

11.6  Governing Law

    All claims or controversies asserted by Ostex against Metrika shall be
construed and enforced in accordance with the laws of California. Any judicial
action by Ostex relating to the relationship between the parties pursuant to
this Agreement, or Product manufactured, purchased or licensed hereunder
(together with any counterclaims asserted by Metrika), shall be brought and
tried in the State or Federal Courts located in San Francisco, California. All
claims or controversies asserted by Metrika against Ostex shall be construed and
enforced in accordance with the laws of the State of Washington. Any judicial
action by Metrika relating to the relationship between the parties pursuant to
this Agreement, or Product manufactured, purchased or licensed hereunder
(together with any counterclaims asserted by Ostex), shall be brought and tried
in the State or Federal Courts located in Seattle, Washington. Notwithstanding
the foregoing, interpretation and enforcement of the provisions of Section 11.2
shall be governed by and construed in accordance with the Federal Arbitration
Act.

11.7  Integration and Termination of Development and Distribution Agreement

    It is the desire and intent of the parties to provide certainty as to their
future rights and undertakings herein. The parties in this Agreement have
incorporated all representations, warranties, covenants, commitments and
understandings on which they have relied in entering into this Agreement, and
neither party makes any covenant or other commitment to the other concerning its
future action. Accordingly, this Agreement (i) constitutes the entire agreement
and understanding between the parties and there are no promises,
representations, conditions, provisions or terms related thereto other than
those contained in this Agreement and (ii) supersedes all previous undertakings,
agreements and representation between the parties, written or oral, with respect
to the subject matter hereof. No modification of, addition to, or waiver of any
provisions of this Agreement shall be binding upon either party hereto unless
the same shall be in writing duly executed by a duly authorized representative
of both parties hereto. The parties agree that the Development and Distribution
Agreement is hereby terminated and superseded in its entirety by this Agreement.

11.8  Modification

    No modification to this Agreement shall be enforceable unless made in
writing and signed by an authorized representative of each party.

11.9  Severability

    In the event that any provision of this Agreement is determined to be
invalid or unenforceable for any reason, such provision shall be deemed
inoperative only to the extent that it violates or conflicts with law or public
policy and shall be deemed modified to the extent necessary to conform thereto,
and all other provisions hereof shall remain in full force and effect.

11.10  Waiver

    No express or implied waiver by either party of any right or remedy with
respect to a default by the other party under any provision of this Agreement
shall be deemed, interpreted or construed as a waiver of any right or remedy
with respect to any other default under the same or any other provision hereof.

11.11  Successors and Assigns

    This Agreement shall be binding upon and shall inure to the benefit of the
parties' respective successors and assigns, subject to the restrictions on
assignment set forth in Section 11.1.

21

--------------------------------------------------------------------------------

11.12  Standstill Provision

    During the Term of this Agreement, Metrika shall not make any offer for, and
shall not actually acquire any legal or beneficial interest in the common stock
or other securities of Ostex without the prior written consent of Ostex' Board
of Directors other than with respect to such interests already held by Metrika
prior to the date hereof, and Ostex shall not make any offer for, and shall not
actually acquire any legal or beneficial interest in the common stock or other
securities of Metrika, other than with respect to such interests already held by
Ostex prior to the date hereof, without the prior written consent of Metrika's
Board of Directors. The parties each agree that any violation of this provision
would cause irreparable harm to the other party. The parties each agree that the
other party shall be entitled to all equitable remedies available to it to
prevent violation of this provision, as well as all other legal remedies, and if
successful in any claim, may recover from the violating party all reasonable
costs and attorneys fees expended by it in seeking such remedy.

11.13  Independent Contractor

    The relationship of Metrika and Ostex established by this Agreement is that
of independent contractors, and nothing contained in this Agreement shall be
construed to (i) give either party the power to direct or control the day-to-day
activities of the other, (ii) constitute the parties as partners, joint
venturers, co-owners or otherwise as participates in a joint or common
undertaking, or (iii) allow a party to create or assume any obligation on behalf
of the other party for any purpose whatsoever.

    IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the
day and year last written below.

    "OSTEX"  
   
   
OSTEX INTERNATIONAL, INC.  
   
   
By:  
   
         

--------------------------------------------------------------------------------

    Name: Thomas A. Bologna 
Title: Chairman, President, & CEO   
   
   
"METRIKA"  
   
   
METRIKA, INC.  
   
   
By:  
   
         

--------------------------------------------------------------------------------

    Name: Michael P. Allen 
Title: Chairman & CEO 

22

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITIONS

    As used in this Agreement, the following terms shall have the following
meanings:

    "Affiliate" means, with respect to any person or entity, any individual,
corporation, company, firm, partnership or other entity controlled by, in
control of, or under common control with, such person or entity, where "control"
means direct or indirect legal or beneficial ownership of fifty percent (50%) or
more of the shares, business interests, or voting securities of another
corporation, company, firm, partnership or other entity.

    "Change in Control" means, with respect to either of the parties hereto,
(a) any consolidation or merger of the party in which the party is not the
continuing or surviving corporation or pursuant to which shares of common stock
of the party ("Common Stock") would be converted into the right to receive cash,
securities or other property, other than a merger of the party in which the
holders of Common Stock immediately prior to the merger have the same
proportionate ownership of common stock of the surviving corporation immediately
after the merger, (b) any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all or substantially all the
assets of the party, (c) the adoption of any plan or proposal for liquidation or
dissolution of the party, (d) the acquisition by any person (as such term is
defined in Section 13(d) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), excluding, for this purpose, the party or any of its
majority-owned subsidiaries) of any shares of Common Stock (or securities
convertible into Common Stock), if after making such acquisition, such person is
the beneficial owner (as such term is defined in Rule 13d-3 promulgated
thereunder), directly or indirectly, of 50% or more of the outstanding Common
Stock (calculated as provided in paragraph, or (d) of such Rule 13d-3 in the
case of rights to acquire common stock).

    "CLIA Waiver" means the receipt of a certificate from either the U.S. Center
for Disease Control or the FDA confirming the waived status of the NTx/DRx
Device for POC applications pursuant to the Clinical Laboratory Improvement
Amendments of 1988 ("CLIA").

    "Competing Product" means*****

    "Confidential Information" means any and all non-public information
communicated or disclosed by one party ("Discloser") to the other party
("Recipient"), including, but not limited to, information describing or relating
to the Discloser's business and marketing plans and strategies, financial
information, or customer information, and any and all information communicated
or disclosed by the Discloser to Recipient describing or relating to the
Discloser's research and development, Know-How, inventions, trade secrets,
technical data, formulae, drawings, designs, software, models, samples, kits,
processes, product development data and information, provided, however, that
"Confidential Information" shall not be deemed to include information which the
Recipient can demonstrate by written proof: (i) is now, or hereafter becomes,
through no fault on the part of the Recipient, generally known or available;
(ii) is known by the Recipient at the time of receiving such information;
(iii) is furnished generally to others by Discloser without restriction on
disclosure; (iv) is hereafter furnished to the Recipient by a third party
unrelated to Discloser, as a matter of right and without any breach of any duty
of non-disclosure; (v) is independently developed by the Recipient without use
of or reference to any Confidential Information of Discloser; or (vi) is the
subject of express written permission to disclose provided by Discloser. Without
limiting the generality of the foregoing, Confidential Information may include
information developed by the Discloser during the course of this Agreement.

    "Connective Tissue Markers" means*****

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------

    "Critical Reagents" means the set of reagents required by Metrika to be
supplied by Ostex during Phase I, for use in the manufacture, quality control,
and/or clinical trials of the NTx/DRx Device. As of the Effective Date of this
Agreement, such Critical Reagents are limited to: ***** These Critical Reagents
may be changed upon mutual agreement of the parties and reasonable notice to
scale up to commercial quantities.

    *****

    "Development and Distribution Agreement" means that certain Development and
Distribution Agreement dated June 8, 1998, by and between Ostex and Metrika, as
amended by that certain Amendment No. 1 dated September 27, 1999.

    "DRx Device" means that certain diagnostic platform developed by Metrika
which uses MODM Technology in the DRx configuration (meaning a configuration
which uses a 4-channel, dual beam, quantitative optical design) for simultaneous
measurement of immunoassays and/or general chemistries in a single-use, fully
disposable in vitro diagnostic device. Such device includes an integrated liquid
crystal display for display of quantitative, semi-quantitative or qualitative
results and a modified serial port interface for communication with an accessory
docking station.

    "Electronic Parts" are listed specifically in Exhibit D.

    "Event of Bankruptcy" means, with respect to either of the parties, when
(a) such party shall (i) admit in writing its inability to pay its debts
generally as they become due, (ii) commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (iii) make a general assignment for the benefit of its creditors,
(iv) consent to the appointment of a receiver of itself or of any substantial
part of its property, (v) consent to the relief sought in an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or (vi) take any action in furtherance of any of the
aforesaid purposes or (b) a court of competent jurisdiction shall enter an
order, decree or order for relief in respect of such party in an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, appointing without the consent of such party a receiver of
such party or any substantial part of its property, or approving commencement of
an involuntary case filed against such party under any applicable law now or
hereafter in effect seeking the winding up or liquidation of its affairs, and
such order, decree or order for relief shall not be vacated or set aside or
stayed within 60 days from the date of entry thereof.

    "FDA" means the U.S. Food and Drug Administration or any successor agency
thereof.

    "Field of Use" means measurement of Connective Tissue Markers.

    "Licensed DRx Device" means any DRx Device (other than the NTx/DRx Device)
manufactured and sold for the Field of Use during the Term.

    "Metrika Know-How" means any method, information, procedure, process,
computer program, or other subject matter relating to the DRx Device and MODM
Technology which: (a) has been developed or acquired by Metrika, prior to or
during the Term (excluding improvements that Metrika is not allowed to share
with Ostex due to contractual obligations), and (b) may be of value to Ostex to
develop and/or manufacture the DRx Device within the Field of Use.

    "Metrika Patent Rights" means all patents and patent applications in the
Territory relating to the DRx Device and the MODM Technology that are owned or
controlled by Metrika during the Term.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2

--------------------------------------------------------------------------------

    "MODM Technology" means that certain proprietary technology developed by
Metrika which integrates digital electronics, micro-optics and dry reagent
chemistries and which allows quantitative or qualitative, reflectance-based
measurements of immunoassays (such as the measurement of urinary NTx levels) and
general chemistries (such as the measurement of urinary creatinine levels) to be
measured simultaneously.

    "MOU" means that certain Memorandum of Understanding dated March 10, 2000,
by and between Metrika and Ostex

    "Net Profits (Losses)" means, with respect to the Sale of the NTx/DRx Device
purchased by Ostex under this Agreement, the excess (deficit) of the Net Sales
over the NTx/DRx COGS.

    "Net Sales" means, with respect to the sale of the NTx/DRx Device or other
Licensed DRx Device (herein referred to as a "Product"), means (i) the gross
revenues earned by Ostex upon the Sale of such Products, computed on an accrual
basis of accounting, less (ii) the sum of (A) charges for transportation,
handling, insurance, taxes, duties and other governmental and "pass-through"
charges to the extent such charges are incurred by Ostex; (B) credits or refunds
allowed by Ostex for returned, defective, expired or discounted Products; and
(C) amounts written off by Ostex for bad debts related to the sale of such
Products (or to the extent not yet written off, allowances for such bad debts,
in such reasonable amounts as Ostex may reflect in its financial statements,
given its historical experience of collection).

    "NTx" means amino-terminal telopeptides of type I collagen detectable by
immunoassay in body fluid samples.

    "NTx/DRx COGS" means the sum of (A) direct material cost (including scrapped
and failed lots) incurred by Metrika or Ostex in manufacturing the NTx/DRx
Device, at the cost for purchasing the direct materials from suppliers
(including applicable taxes and freight charges paid, without mark-up at
Metrika's level) less the cost of the Critical Reagents as defined in
Section 2.4; (B) direct labor costs from Metrika or Ostex (including labor for
failed lots) incurred in manufacturing the NTx/DRx Device at Metrika's
Manufacturing Facility; provided, however that when temporary employees assist
in manufacturing the NTx/DRx Device, the direct labor cost for such employees
shall be based upon the actual hourly labor rate paid for such employees
multiplied by the total number of hours worked by such employees on the
respective production lots; (C) an allocable share (in amounts to be agreed by
Ostex and Metrika in advance) of indirect labor costs (including labor for
failed lots) incurred by Metrika to support production of the NTx/DRx Device
produced for the production lot. Metrika shall, in respect to indirect labor
costs, not pass through all or any portion of such indirect labor costs unless
and until it has obtained Ostex's prior written consent as to (i) the method to
be used by Metrika in allocating such indirect labor costs between the
production of the NTx/DRx Device lots and other unrelated business activities
conducted concurrently by Metrika, and (ii) the specific indirect labor costs to
be passed-through to Ostex. While it is presently contemplated that Ostex will
not incur indirect labor costs attributable to NTx/DRx COGS, the parties agree
to discuss a similar allocation of indirect labor costs of Ostex on a case by
case basis, should that possibility arise during phase I.

    "NTx/DRx Device" means any DRx Device for measuring NTx in urine.

    "Ostex Know-How" means any method, information, procedure, process,
composition of matter, biological material, or other subject matter relating to
NTx or the Critical Reagents which: (i) has been developed or acquired by Ostex
prior to or during the Term of this Agreement; (ii) may be required by Metrika
to develop and manufacture the NTx/DRx Device pursuant to this Agreement; and
(iii) Ostex has the right to license to Metrika hereunder.

    "Ostex Patent Rights" means all U.S. patents and patent applications
relating to NTx that are owned or controlled by Ostex during the Term.

3

--------------------------------------------------------------------------------

    "Ostex Sale" means, with respect to Ostex, (a) any sale of all or
substantially all of the assets of Ostex; (b) any consolidation, merger or other
reorganization of Ostex with another party or parties, whether or not Ostex is
the continuing or surviving entity; (c) any acquisition by any person, as such
term is defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act") of any shares of the Common Stock (or securities
convertible into Common Stock), if after making such acquisition, such person is
the beneficial owner, directly or indirectly, of 50% or more of the outstanding
Common Stock (calculated as provided as in paragraph (d) of such Rule 13d-1
under the Exchange Act in the case of rights to acquire common stock).

    "Phase I" means the period from March 10, 2000, the date of the MOU through
the date the first NTx/ DRx Device lot is manufactured by Ostex as contemplated
by Section 2.7 of this Agreement.

    "Phase II" means the period commencing upon the expiration of Phase I and
ending upon the termination of this Agreement pursuant to Section 10.

    "Plastic Parts" are listed specifically in Exhibit E.

    "QSR" shall mean Quality System Requirements as such term is defined under
the laws and regulations promulgated by the FDA.

    "Reagent COGS" means all costs of materials and components (including
purchase costs and royalties payable to third parties) and personnel expended on
manufacturing and quality control, relating to the Critical Reagents supplied by
Ostex to Metrika hereunder, plus a portion of manufacturing overhead (including,
but not limited to, inventory costs relating to spoilage, insurance,
depreciation, administrative expenses, indirect employee expenses and quality
assurance expenses) based on the portion of resources allocated to
manufacturing, calculated in accordance with U.S. generally accepted accounting
principles, less that portion of such costs attributable to capacity allocated
to other products manufactured by Ostex.

    "Sale" shall mean any and all transactions whereby Ostex sells or otherwise
transfers or disposes of a NTx/DRx Device or Licensed DRx Device, as the case
may be, to (i) any third-party distributor, (ii) any pharmaceutical company, or
(iii) any end-user, including without limitation any physician's office or
clinical laboratory purchaser, any right of ownership or any other right to
possession.

    "Shelf-Life" means, with respect to any product, the time interval from the
date of product manufacture to product shelf life expiration.

    "Specifications" means the product specifications to be used by Metrika in
manufacturing the NTx/DRx Device, which Specifications are set forth in detail
in Exhibit B to this Agreement.

    "Term" means from the Effective Date until the earlier of (i) the expiration
of all Metrika Patent Rights or (ii) the earlier termination of this Agreement
pursuant to Section 10.2.

    "Territory" means all of the countries of the world.

4

--------------------------------------------------------------------------------




EXHIBIT B
Specifications for the NTx/DRx Device

1.0
*****   Time To Result  
2.0
*****  
   
Sample Types  
3.0
*****  
   
Sample Storage  
4.0
*****  
   
Sample Volume  
5.0
*****  
   
Device Orientation  
6.0
*****  
   
Calibration  
7.0  
   
Stability  
   
   
7.1  Shelf life
*****  
   
   
7.2  Open package life
*****  
8.0  
   
Operating Environment  
8.1
*****  
   
Temperature  
8.2
*****  
   
Humidity  
8.3
*****  
   
Ambient Light  
8.4  
   
Storage and Shipping Conditions  
8.4.1  
   
Storage Condition
*****  
8.4.2  
   
Shipping Condition
*****  
9.0  
   
Accuracy (maximum allowable bias from reference)
See Exhibit C.  
10.0  
   
Precision (total clinical)
See Exhibit C.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------

 
   
   
   
11.0  
   
Assay range  
11.1
*****  
   
NTx  
11.2
*****  
   
Creatinine  
12.0  
   
Interfering substances  
12.1
*****  
   
NTx  
12.2
*****  
   
Creatinine  
13.0  
   
Reliability  
13.1  
   
Error conditions
*****  
13.2  
   
Misuse (Product Launch)
*****  
13.3  
   
Functional Reliability
*****  
   
   
 

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

2

--------------------------------------------------------------------------------





EXHIBIT C

Final Release Specification and Testing Criteria

1

--------------------------------------------------------------------------------


PURCHASE SPECIFICATION

Document Control History:

Change Request Number

--------------------------------------------------------------------------------

  Revision

--------------------------------------------------------------------------------

  Date

--------------------------------------------------------------------------------

  Proofed By

--------------------------------------------------------------------------------

ECO 0811   A   1/11/00   C. Smith   New             ECO 0850   B         Include
bill of materials section,             Define ranges for panel members,        
    Revise QC acceptance criteria,             Add Part Number ot Device Pouch
Label,             Delete Inventory Record            

Document Approval

 
   
   
Quality Assurance   Manufacturing   Development Sandy Johnstone   Cory Smith  
J. D. Clemens Date:  1/11/00   Date:  1/06/00   Date:  1/06/00

2

--------------------------------------------------------------------------------

1.0BILL OF MATERIALS FOR A PLANNED BATCH SIZE OF      KITS.



Lot#

--------------------------------------------------------------------------------

  Part #

--------------------------------------------------------------------------------

  Description

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

  Quantity/kit x

--------------------------------------------------------------------------------

  Batch Size

--------------------------------------------------------------------------------

= Quantity Needed

--------------------------------------------------------------------------------

   
   
   
   
         01001   Osteomark NTx POC Device, Labeled   2 ea                      
           

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         3015   Box, NTx POC 2/pk   1 ea                                  

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         7014   Instructional Insert, NTx POC   1 ea                            
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         5067   Label, Patient Result, NTx POC   0.2 ea
(1 sheet  
)                                

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

         8086   Label, Lot/ Exp Date, NTx POC   1 ea                            
     

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Initials:      
Checked by:      
Date:      

2.0   STORAGE CONDITIONS  
   
   
2.1  
This part is under lot control     2.2 Store at 2-8°C     2.3 Store in a
controlled access inventory location  
3.0  
   
HEALTH AND SAFETY INFORMATION  
   
   
N/A  
   
   
   
   
   
4.0  
   
REFERENCE DOCUMENTS  
4.1  
   
P080 Sampling Plans  
5.0  
   
PURCHASE SPECIFICATIONS  
5.1  
   
Authorized vendor: Metrika, Inc.  
   
   
   
   
   
510 Oakmead Parkway
Sunnyvale, CA 94086
(408) 524-2255
Fax: (408) 524-2252  
5.2  
   
Order Ostex Part Number 9015 Revision B  
5.3  
   
Certificate of Conformance must be received with each lot  
6.0  
   
RECEIVING INSPECTION  
6.1  
   
Date received:        
6.2  
   
Ostex receiving number:        
6.3  
   
Total number of 2/packs assembled:        
6.4  
   
Certificate of Analysis must contain the following information:  
   
   
6.4.1  
Lot Number of Device (Metrika PN01001).     6.4.2 Expiration Date for Device.  
    6.4.3   *****           6.4.3.2   *****      
   
   
   
   
   
   
   
Pass [  ]    Fail [  ]  

 
   
   
   
   
   
   
 

3

--------------------------------------------------------------------------------

 
   
   
   
   
   
   
   
Initials:         
   
   
   
   
   
   
   
Date:         
6.5  
   
The number of boxes as described in P080 Sampling Plans will be inspected at
Metrika for presence and conformance of the items listed below. Samples must be
pulled randomly, but pull samples from each shipping container received, if
possible. Pull randomly throughout the production lot if not sampling from
shipping containers.  
   
   
   
   
   
   
   
 

  Accept if:           6.5.1 Units are packaged in Osteomark NTx POC box with
reorder number 9015.   6.5.2 Boxes are free from obvious physical and moisture
damage.   6.5.3 Each box contains a legible lot number and expiration date
label.   6.5.4 Each box contains:     6.5.4.1   2 ea Osteomark NTx POC devices
with pouch labeling as described in Attachment 1 and each pouch label is legible
and has a legible lot number and expiration date imprint, and pouch label lot
number and expiration date match those on outside of kit box.     6.5.4.2   Each
device contains a dropper within the pouch.     6.5.4.3   Each pouch is free
from tears or damage.     6.5.4.4   One package insert (PN 7014) is present in
the top shelf of each kit box.     6.5.4.5   One sheet of patient result labels
(Copy on Attachment 2) is present in the top shelf of each kit box.  
   
   
   
   
    Number of 2 packs inspected:                           
   
   
   
   
   
   
Pass [  ]    Fail [  ]  
   
   
   
   
   
   
Initials:                          Date:              6.6 *****             Lot
number of devices received:                Same lot number of devices previously
received?  YES [  ]  NO [  ]   If yes, previously received as PN:
             RN:                 Number of devices delivered to QC:            
            Initials:               
   
   
   
   
   
   
Date:              6.6.1 *****          

4

--------------------------------------------------------------------------------

Replicate Number


--------------------------------------------------------------------------------

  METR 2
(nM BCE/mM creatinine)

--------------------------------------------------------------------------------

  METR 3
(nM BCE/mM creatinine)

--------------------------------------------------------------------------------

1         2         3         4         5         6         7         8        
9         10         11         12         13         14         15         16  
      17         18         19         20         Mean         %CV        

    *****

Accept if:




Pass [  ]  Fail [  ]

    Form completed by:                 Date:             

6.7Ship ten boxes to Ostex for retention samples unless devices have been
previously retained as PN 9013. If devices have been retained as PN 9013, retain
two boxes. Label with part number, receiving number, initials and date. Record
activity in retention log book.

Initials:             

Date:             

6.8Comments:


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Reviewed by:              Date:             

Packages are Approved:               Rejected:              NCR#             

Total packages released to inventory:             

Released to Finished Goods Inventory by:

                                                                 Date:
            

Quality Assurance

5

--------------------------------------------------------------------------------




ATTACHMENT 1

Pouch Label for NTx Point of Care Device

Osteomark® NTx
Point-of-Care Device

    For the measurement of cross-linked N-telopeptides of type I collagen (NTx)
corrected for creatinine in human urine.

    Caution:  For In Vitro diagnostic use only

    Contents:  1 Test unit with disposable pipet

    Storage:  Store at 2-8°C

    PART NO: 01001  

    LOT NO:  

EXP:

Made for:   By: Ostex International, Inc.   Metrika, Inc.     2203 Airport Way
S.       510 Oakmead Parkway     Seattle, WA 98134       Sunnyvale, CA 94086 (PN
90020 REV. D)    


Circled items print Red.

    Remaining text is 100% Black on white background.

    Back of pouch is unprinted.

1

--------------------------------------------------------------------------------


ATTACHMENT 2

    Copy for PN 5067




[Attatchment Graphic]

     Circled items print PMS 485 Red,
Remaining items print black.

1

--------------------------------------------------------------------------------


ATTACHMENT 3
*****

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------




EXHIBIT D
Electronic Parts

    Metrika Part #

    80037 *****

    Or such other Metrika Part # or revision as mutually agreed by the parties

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------





EXHIBIT E
Plastic Parts

Metrika Part #

    *****

    Or such other Metrika Part #'s or revision's as mutually agreed by the
parties.

--------------------------------------------------------------------------------

    ***** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

1

--------------------------------------------------------------------------------



QUICKLINKS

MANUFACTURING AND LICENSE AGREEMENT
RECITALS
AGREEMENT
ARTICLE I—DEFINITIONS
ARTICLE II—PHASE I
ARTICLE III—PHASE II
ARTICLE IV—TECHNOLOGY TRANSFERS AND LICENSES
ARTICLE VI—PURCHASE OF CAPITAL EQUIPMENT
ARTICLE VII—REPRESENTATIONS AND WARRANTIES OF OSTEX
ARTICLE VIII—REPRESENTATIONS AND WARRANTIES OF METRIKA
ARTICLE IX—DEFENSE OF THIRD-PARTY CLAIMS
ARTICLE X—TERM AND TERMINATION
ARTICLE XI—MISCELLANEOUS
EXHIBIT A DEFINITIONS
EXHIBIT B Specifications for the NTx/DRx Device
EXHIBIT C
Final Release Specification and Testing Criteria
PURCHASE SPECIFICATION
ATTACHMENT 1
Osteomark® NTx Point-of-Care Device
Circled items print Red.
ATTACHMENT 2
[Attatchment Graphic]
ATTACHMENT 3 *****
EXHIBIT D Electronic Parts
EXHIBIT E Plastic Parts
